Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/717,093 received September 9, 2021. Claims 1, 3 and 6 are amended, claims 2 and 4-5 are left as original, and claims 7-9 are newly added.
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the limitation that the determination of the failure of the charger is made by the controller of the vehicle, and presented to the user via a display of the vehicle.
Regarding Claim 1: Though the prior art discloses a vehicle performing charging of an on board energy storage device, and a vehicle display device indicating the status of the charging operation when the vehicle is connected to an external charger, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
… the vehicle comprising:
an information provision device that provides a user of the vehicle with information on the external charging; and
a controller that controls the information provision device,
the controller controlling the information provision device, when failure to perform the external charging in accordance with the charging standard is caused by the charger, to provide the user with at least one of information that the failure is caused by the charger and information that it is recommended to use another charger other than the charger, the controller determining the failure of the charger. 
Regarding Claim 6: Though the prior art discloses a method of controlling a vehicle performing charging of an on board energy storage device, and a vehicle display device indicating the status of the charging operation when the vehicle is connected to an external charger, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of:
determining, by a controller of the vehicle, whether or not failure to perform the external charging in accordance with the charging standard is caused by the charger; and
when failure to perform the external charging in accordance with the charging standard is caused by the charger, providing a user of the vehicle with at least one of information that the failure is caused by the charger and information that it is recommended to use another charger other than the charger. 
Regarding Claim 9: Though the prior art discloses a vehicle performing charging of an on board energy storage device, and a vehicle display device indicating the status of the charging operation when the vehicle is connected to an external charger, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
… the vehicle comprising:
an information provision device that provides a user of the vehicle with information on the external charging;
a power converter that converts power supplied from the charger into power for charging the power storage device;
a voltage sensor that detects a voltage of the power supplied from the charger to the power converter;
a current sensor that detects a current flowing from the charger to the power converter; and
a controller that controls the information provision device,
the controller controlling the information provision device, when failure to perform the external charging in accordance with the charging standard is caused by the charger, to provide the user with at least one of information that the failure is caused by the charger and information that it is recommended to use another charger other than the charger, the controller determines that the failure is caused by the charger when it is detected using at least one of the voltage sensor and the current sensor that the power supplied from the charger does not conform to the charging standard.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859